DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both the side of the base and the cavity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The cavity of the body is first labeled as 106 then later is labeled as 116. There should be one number for this cavity which should be properly reflected in the drawings, per the drawing objection above.
In paragraph [0020]  the numbers as they describe the tracks 144, 146 seem to be confused in the last sentence, as 144 and 146 should likely be switched.
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 states both "the engagement member" and "the track" without having antecedent basis for these claim limitations. While it's clear to the examiner what the applicant means by this, they should be amended to "an engagement member" and "a track" respectively or these limitations should be made clear earlier in the claim..  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liang (US 11187010 B1), herein referred to as Liang.
	With regard to claim 1, Liang teaches a lock assembly (101) for fenestration systems, the lock assembly comprising: 
a body (110) having a cavity (120) with a first opening formed on a first body surface (110E) and a second opening formed on an opposite second body surface (110N); 
an actuator (140, 150) including an arm (146) and a shaft (143) coupled to the body, the shaft extending through the cavity of the body, wherein a lower portion of the shaft protrudes from the second opening at the second body surface, the lower portion of the shaft further including a track (the lower part of 150 as seen in Figure 30) formed thereon, and wherein the arm is manually actuatable to rotate the shaft within the cavity about a rotational axis; and 

    PNG
    media_image1.png
    611
    411
    media_image1.png
    Greyscale
a locking cam (160) coupled to the lower portion of the shaft and rotatable therewith, the locking cam including an engagement member (the segment of the cam 160 with surface 161i, filled in red on Figure 84A below) seated against the track of the shaft, wherein rotation of the shaft urges rotation of the locking cam, and wherein a degree of the corresponding rotation of the locking cam is based on a position of the engagement member on the track such that the shaft is rotatable through a greater degree of rotational positions relative to the locking cam (as seen in Figures 56, 59, 62, 65). 
With regard to claim 2, Liang teaches the lock assembly of claim 1, wherein the track includes a first track segment having a first track profile and a second track segment having a different second track profile, as labeled below.

    PNG
    media_image2.png
    246
    467
    media_image2.png
    Greyscale
  
With regard to claim 3, Liang teaches the lock assembly of claim 2, wherein the first track segment is substantially linear and the second track segment is substantially curved.  
With regard to claim 4, Liang teaches the lock assembly of claim 1, wherein the track further includes a stop (152) against which the engagement member abuts to limit rotation of the shaft and the locking cam.  

    PNG
    media_image1.png
    611
    411
    media_image1.png
    Greyscale
With regard to claim 5, Liang teaches the lock assembly of claim 1, wherein the lower portion of the shaft further includes a second track offset from the first track (the upper part of 150 as seen in Figure 30), and wherein the locking cam further includes a second engagement member (the segment of the cam 160 with surface 161ii, filled in purple on Figure 84A above) seated against the second track.  
With regard to claim 6, Liang teaches the lock assembly of claim 1, wherein the track (on 150) is formed as a recessed portion of an exterior circumferential surface of the shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1), herein referred to as Liang.
With regard to claim 7, Liang teaches the lock assembly of claim 1, wherein the arm (146) is manually actuatable to rotate the shaft through approximately 180 degrees of rotation, and wherein the locking cam correspondingly rotates through approximately 90 degrees of rotation. This is not described in the specification, but can be seen to be in figures such as the difference between Figures 80 and 83 for the arm being approximately 180 degrees of rotation, and the difference between Figures 80 and 82 for the cam being approximately 90 degrees of rotation. It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to understand that Liam is capable of those approximate degrees of rotation.
The examiner notes that the claimed language of “correspondingly rotates” does not sufficiently claim that the locking cam rotates 90 degrees at the same time as the shaft rotates 180 degrees. If this is the intended meaning of the claim, the examiner suggests changing the word “correspondingly” for a word such as “simultaneously” or another term that more specifically explains the applicant’s meaning.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1) in light of Liang et al. (US 20180230710 A1), herein referred to as Liang and Liang et al. respectively.
With regard to claim 8, Liang teaches the lock assembly of claim 1, but does not teach that the actuator (140, 150) further includes a channel formed on the second body surface, and the body further includes a ridge disposed within the channel to accommodate movement of the arm of the actuator.
Liang et al. teaches a window lock assembly, with an actuator (140) that includes a channel, unlabeled, on the side of the actuator closest to the body (110), while the body features a boss (18), forming a ridge that is in the channel when assembled to accommodate movement of the actuator.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the boss feature of Liang et al. to that of Liang, for the added benefit of a better fit for the rotation of the actuator.
Claims 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1) in light of Costello (US 4235465 A), herein referred to as Liang and Costello, respectively.
With regard to claim 9, Liang teaches the lock assembly of claim 1, but does not teach that the body further includes a keeper and a catch formed as an integral component of the body along the first body surface thereof.  
	Costello teaches a keeper (20) and catch (30) for a sash window lock, that could be made as an integral component of a body (10).
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the keeper and catch of Costello to that of Liang, as the keeper and catch perform no function but would be seen as a change in shape of the body, and is a well known design of sash locks as known in the art.
With regard to claim 10, Liang teaches a window assembly comprising: 
a window frame (98); 
an upper sash and a lower sash mounted within the window frame, wherein at least one of the upper or lower sash windows is slidable relative to the other within the window frame (described in Column 10, Lines 1-29), and wherein one of the upper or lower sash windows includes a first keeper with a first catch (not labeled, shown in Figure 93) mounted on a rail (98) thereof and the other of the upper or lower sash windows includes a lock assembly (101) mounted on a rail (99) thereof, the lock assembly further comprising: 
a body (110) having a cavity (120) with a first opening formed at a first body surface (110E) and a second opening formed at an opposite second body surface (110N); 
an actuator (140, 150) including an arm (146) and a shaft (143) coupled to the body, the shaft extending through the cavity of the body, wherein a lower portion of the shaft protrudes from the second opening at the second body surface, and wherein the arm is manually actuatable to rotate the shaft within the cavity about a rotational axis; and 
a locking cam (160) coupled to the lower portion of the shaft for continuous rotation therewith, wherein rotation of the shaft urges rotation of the locking cam, and wherein the locking cam mates with the first catch of the first keeper mounted on the rail of the upper or lower sash when the lock assembly is in the locked position, and wherein the locking cam is positioned underneath the 10Specification(106331385.1) 41832/12550 second body surface of the body when the lock assembly is in the unlocked position.  
	Liang does not teach that the body further includes a second keeper with a second catch.
Costello teaches a keeper (20) and catch (30) for a sash window lock, that could be made as an integral component of a body (10).
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the keeper and catch of Costello to that of Liang, as the keeper and catch perform no function but would be seen as a change in shape of the body, and is a well-known design of sash locks as known in the art.
With regard to claim 11, Liang teaches the window assembly of claim 10, wherein the lower portion of the shaft further includes a track (the lower part of 150 as seen in Figure 3) formed thereon, and wherein the locking cam includes an engagement member (the segment of the cam 160 with surface 161i, filled in red on Figure 84A below) seated against the track of the shaft, and wherein a degree of the corresponding rotation of the locking cam in response to rotation of the shaft is based on 
    PNG
    media_image1.png
    611
    411
    media_image1.png
    Greyscale
a position of the engagement member on the track, and wherein the shaft is rotatable through a greater degree of rotational positions relative to the locking cam (as seen in Figures 56, 59, 62, 65).  

    PNG
    media_image2.png
    246
    467
    media_image2.png
    Greyscale
With regard to claim 12, Liang teaches the window assembly of claim 11, wherein the track includes a first track segment having a first track profile and a second track segment having a different second track profile, as labeled below.  
With regard to claim 13, Liang teaches the window assembly of claim 12, wherein the first track segment is substantially linear and the second track segment is substantially curved.  
With regard to claim 14, Liang teaches the window assembly of claim 11, wherein the track further includes a stop (152) against which the engagement member abuts to limit rotation of the shaft and the locking cam.  

    PNG
    media_image1.png
    611
    411
    media_image1.png
    Greyscale
With regard to claim 15, Liang teaches the window assembly of claim 11, wherein the lower portion of the shaft further includes a second track the upper part of 150 as seen in Figure 30), and wherein the locking cam further includes a second engagement member (the segment of the cam 160 with surface 161ii, filled in purple on Figure 84A below) seated against the second track.  
With regard to claim 16, Liang teaches the window assembly of claim 11, wherein the track is formed as a recessed portion of an exterior circumferential surface of the shaft.
With regard to claim 17, Liang teaches the window assembly of claim 10, wherein the arm is manually actuatable to rotate the shaft through approximately 180 degrees of rotation, and wherein the locking cam correspondingly rotates through approximately 90 degrees of rotation. This is not described in the specification, but can be seen to be in figures such as the difference between Figures 80 and 83 for the arm being approximately 180 degrees of rotation, and the difference between Figures 80 and 82 for the cam being approximately 90 degrees of rotation. It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have taken this to be those approximate degrees of rotation.
The examiner notes that the claimed language of “correspondingly rotates” does not sufficiently claim that the locking cam rotates 90 degrees at the same time as the shaft rotates 180 degrees. If this is the intended meaning of the claim, the examiner suggests changing the word “correspondingly” for a word such as “simultaneously” or another term that more specifically explains the applicant’s meaning.
With regard to claim 19, Liang and Costello teach the window assembly of claim 10.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the second keeper and second catch such that they are formed as integral components of the body of the lock assembly, as the keeper and catch perform no critical function and would be seen as a change in shape of the body, and is a well-known design of sash locks as known in the art.
With regard to claim 20, Liang teaches a lock assembly (101) comprising: 
a body (110) having a cavity (120) with a first opening formed at a first body surface (110E) and a second opening formed at an opposite second body surface (110N); 
an actuator (140, 150) including an arm (146) and a shaft (143) coupled to the body, the shaft extending through the cavity of the body, wherein a lower portion of the shaft protrudes from the second opening at the second body surface, and wherein the arm is manually actuatable to rotate the shaft within the cavity about a rotational axis; and 
a locking cam (160) coupled to the lower portion of the shaft for continuous rotation therewith, wherein rotation of the shaft urges rotation of the locking cam, and wherein a degree of the corresponding rotation of the locking cam is based on a position of an engagement member (the segment of the cam 160 with surface 161i, filled in red on Figure 84A below) on a track (the lower part of 150 as seen in Figure 3) such that the shaft is rotatable through a greater degree of rotational positions relative to the locking cam (as seen in Figures 56, 59, 62, 65).  

    PNG
    media_image1.png
    611
    411
    media_image1.png
    Greyscale
Liang fails to teach that the body further includes a keeper and a catch formed as integral components of the body.
Costello teaches a keeper (20) and catch (30) for a sash window lock, that could be made as an integral component of a body (10).
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the keeper and catch of Costello to that of Liang, as the keeper and catch perform no critical function and would be seen as a change in shape of the body, and is a well-known design of sash locks as known in the art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1) in light of Liang et al. (US 20180230710 A1) and Costello (US 4235465 A), herein referred to as Liang, Liang et al. and Costello, respectively.
With regard to claim 18, Liang and Costello teach the window assembly of claim 10, but fail to teach that the actuator further includes a channel formed on the second body surface, and the body further includes a ridge disposed within the channel to accommodate movement of the arm of the actuator.
Liang et al. teaches a window lock assembly, with an actuator (140) that includes a channel, unlabeled, on the side of the actuator closest to the body (110), while the body features a boss (18), forming a ridge that is in the channel when assembled to accommodate movement of the actuator.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the boss feature of Liang et al. to that of Liang, for the added benefit of a better fit for the rotation of the actuator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675